Jackson, C.J.
A physician who, in consequence of the fact that the clerk of the superior court did not have a book in which he could register, did not succeed in doing so(as required by §1409 (c) et seq. of the Code), but who was called to attend a patient, and did practice, can recover his fees therefor, it appearing that he registered so soon as the book was obtained by the clerk and as soon as by writ of mandamus the clerk could have been made to furnish the book of registry.
Judgment affirmed.